                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

SANDRA LEE FEBUS,                                )
                                                 )
     Plaintiff,                                  )
                                                 )        NO. 3:12-cv-00727
v.                                               )
                                                 )        JUDGE CAMPBELL
ETHICON, INC., et al.,                           )        MAGISTRATE JUDGE NEWBERN
                                                 )
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

31), which was filed on December 3, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that the Motions to Dismiss filed by Defendant Mentor Worldwide

LLC (Doc. No. 20) and Defendant Boston Scientific Corporation (Doc. No. 27) be granted in part

for Plaintiff’s failure to prosecute and that Defendants’ remaining arguments in favor of dismissal

and Defendant Mentor Worldwide LLC’s request to stay all pretrial deadlines be found moot. The

Magistrate Judge further recommends that Plaintiff’s claims against the remaining defendants be

dismissed with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute. On

October 2, 2019, the Magistrate Judge ordered Plaintiff to show cause by October 23, 2019, as to

why her lawsuit should not be dismissed for failure to prosecute. (Doc. No. 3). Plaintiff has not

responded to the show cause order or Defendants’ Motions to Dismiss. Although the Report and

Recommendation advised the parties that any objections must be filed within 14 days of service,

no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motions to Dismiss (Doc. Nos. 20, 27) are
GRANTED in part, and this action is DISMISSED with prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                     2
